﻿On behalf of my delegation, and in my own name, I should like to extend to Ambassador Salim sincerest congratulations upon his election to the high and demanding office of President of the thirty-fourth session of the United Nations General Assembly, and to express our confidence and conviction that under his wise guidance and direction this thirty-fourth session will bear fruitful results.
148.	I also wish to convey to his predecessor, Mr. Lievano of Colombia, our appreciation and esteem for the able and effective manner in which he fulfilled the difficult task of conducting and steering the thirty-third session of the Assembly.
149.	The Somali delegation extends its best wishes of welcome to Saint Lucia on the occasion of its admission to the United Nations.
150.	I want also to express our profound appreciation to the Secretary-General, Mr. Kurt Waldheim, for his untiring efforts in the promotion of the effectiveness of this world body and in his search for solutions to the intricate problems facing humanity. We assure him that we shall give him our whole-hearted co-operation in the future as we have given it in the past.
151.	May I take this opportunity to pay a tribute to the late President of the People's Republic of Angola, Mr. Agostinho Neto, whose untimely death has deprived the brotherly people of Angola of a valiant freedom fighter and great statesman. I wish to extend my delegation's heartfelt condolences to the family of the late President and to the Government and the people of Angola.
152.	The policies and points of view I wish to express on behalf of my Government arise from three sources. The first is our involvement with the principles and issues of deep concern to our regional organization— the OAU. The second is our adherence to the principles of non-alignment, and the third is our belief that international peace and security can only be assured by a democratized system of international relations, operating within the framework of the United Nations.
153.	I shall speak first of questions which affect the Somali Democratic Republic as an African State and as a member of the OAU.
154.	I must emphasize, first of all, our confidence in the ability of the OAU to continue to develop its cooperative efforts in the political, economic, technological and social fields. Too often the positive aspects of African co-operation are overlooked and the inevitable failures of our comparatively young organization are given prominence. We believe that the OAU will be able to face up to the challenges before it by taking account of the realities of the present while remaining true to the spirit of the Charter.
155.	Let me state here our conviction that the cooperation that exists between the OAU and the United Nations strengthens both organizations and contributes to international peace and security.
156.	The OAU rightly gives pre-eminence to questions related to the right to self-determination, decolonization and independence, and it is natural that this should be the case since it is on the basis of this right, proclaimed in the United Nations Charter, that the vast majority of African countries achieved their independence. Therefore we continue to be in the vanguard of the struggle to eliminate the last vestiges of colonial rule and to complete the process of self-determination and independence on the African continent.
157.	Our commitment to the cause of the total liberation of the African continent remains firm and unequivocal. The explosive situation in southern Africa arouses our grave concern and calls for more determined effort against the unjust policies posed by the racist minority regimes, which further escalate the current reign of terror and violence in flagrant violation of OAU and United Nations resolutions and international public opinion. Of late, South Africa has taken the dangerous step of installing a puppet regime in Namibia. Any attempt, overt or covert, to impart a semblance of legitimacy to an unrepresentative government is bound to be doomed to failure. The South West Africa People's Organization, as the sole representative of the people of Namibia, deserves our full moral and material support.
158.	In Zimbabwe, despite the recent cosmetic changes and developments, the situation remains as tense as ever. As long as the people of Zimbabwe do not attain real independence on the basis of universally accepted democratic principles, the liberation struggle will continue with full force and vigour. We pledge to the valiant people of Zimbabwe our full support and urge them to stand fully united in this moment of unprecedented crisis.
159.	In South Africa itself the abhorrent practice of apartheid continues and the rights of the majority of African people are openly trampled upon. Our solidarity with our oppressed brothers and sisters remains firm and unshakeable. They should intensify their legitimate struggle against the racist minority regime until final victory is won.
160.	International concern has rightly focused on the well-known colonial situations in southern Africa, but attention should also be paid to other areas in Africa where peoples are being deprived of the right to self- determination and independence and where the consequent tensions and conflicts endanger regional and international peace and security. This is certainly the case in the Horn of Africa, where colonial struggles have been intensified and internationalized through foreign intervention.
161.	The peoples of Western Somalia and Abbo, who constitute a distinct national group with a strong sense of national identity, are fighting a legitimate liberation struggle against oppressive colonial rule. As in other colonial situations, they have had to resort to armed struggle because their attempts to obtain their freedom through peaceful means have been consistently and often brutally opposed. Their struggle has been temporarily set back by the introduction into the Horn of Africa of the armed presence, on a massive scale, of a super-Power and its surrogates. But the fundamental causes of that struggle remain, and there will be no lasting peace in the area until the people have been allowed to exercise their inalienable right to self- determination and independence.
162.	In the case of Eritrea, whose autonomy had been established on the basis of an international (decision, it is a terrible indictment of our Organization that there was only apathy and indifference towards Ethiopia's illegal ending of Eritrea's autonomy. Today there is also indifference towards Ethiopia's ongoing, brutal war against the Eritrean people, waged with the help of foreign mercenaries armed by a super-Power,
163.	The settling of African conflicts within Africa and through the machinery of its regional organization is one of the fundamental reasons for the existence of the OAU, which has a respectable record in this regard. My Government, along with many other African Governments, is deeply concerned over the precedents for foreign intervention in African affairs that have recently been set. We hope that the majority of African States will guard against this retrograde trend which heralds a return to imperialist domination and undermines the positive role of the OAU in the mediation of African conflicts.
164.	We also deplore intervention by one African State in the affairs of another because of opposition to the policies of its Government. Where the pre-eminent right to self-determination is not involved such intervention can only damage the structure of African peace and security built on the principles of the OAU.
165.	With regard to the approach that should be taken to African political problems, particularly those of the Horn of Africa, my Government maintains that neither the African nor the international community should believe that the causes of deep-seated disputes based on unjust, callous or thoughtless decisions of colonial and imperial times can be glossed over, or the destiny and identity of whole peoples erased by simplistic resolutions aimed at preserving the status quo. The desire Peoples for freedom will always come to the surface, and the attempt to deny their aspirations will always cause tension and conflict. We believe that the sensible course, and one which follows the principles of the Charter and the logic of history, is to set in motion, preferably under United Nations auspices, the processes leading to self-determination and independence.
166- The current situation in the Middle East is another matter of grave concern to this Organization. We should adopt positive and practical measures in support of the legitimate cause of Arab people under Israeli domination and oppression. We are fully committed to the fundamental position that the national rights of the Palestine people, including the establishment of a State of their own, must be fulfilled. We continue to condemn Israel unreservedly for its intransigence and demand that it must cease its acts of continued aggression and withdraw from all Arab lands occupied since 1967, including the holy city of Jerusalem. Only if these fundamental elements are complied with can the danger to peace and stability in the region be eliminated.
167.	The denial of human rights in the Middle East, in southern Africa, in the Horn of Africa and in many other areas of the world points to the tragic discrepancy between the development of the concept of human rights in this century and the frequency with which those rights are violated on a large scale. In recent days the attention of the international community has turned to the plight of hundreds of thousands of the people of South-East Asia who have become refugees because of their ethnic background. The Somali Government and people deplore the enforcement of policies which contravene several provisions of the Universal Declaration of Human Rights and which have contributed directly to the deaths and cruel suffering of so many Asian men, women and children.
168.	The refugee problem is not, of course, confined to South-East Asia. It has also assumed gigantic proportions in Africa. While African countries have an outstanding record for the provision of emergency aid, long-term hospitality and the assimilation of refugees, the refugees within their borders often undermine development efforts and place heavy burdens on the economic, political and social structures of developing or severely under-developed countries.
169.	The Somali Democratic Republic is still providing food and shelter for hundreds of thousands of people who became refugees as a result of the war of liberation in Ogaden. The present refugee population in Somalia, based on realistic assessments, exceeds 500,000—and the number is increasing daily in alarming proportions. The Government of the Somali Democratic Republic, in fulfilment of its heavy responsibility for providing the necessary care and protection for such a massive number of refugees, has recently launched an emergency national campaign to cope with this grave situation. We are grateful for the international assistance we have received in this task, but our refugee problem causes great difficulties for a small and underdeveloped country like our own.
170.	My Government hopes that the international community will bring pressure to bear on all Governments whose inhuman policies of repression and tyranny contribute to the refugee problem. These Governments should be induced to provide guarantees of the human rights of people who wish to remain in their homelands, who wish to leave in an orderly and humane manner, and who wish to return voluntarily.
171.	I turn now to my Government's position on wider questions of international concern, which we view from the perspective of non-alignment. We believe that the non-aligned movement can be justly proud of its achievements. Through its strict adherence to authentic principles, and its firm opposition to military alliances and power blocs, the movement has clearly established itself as a countervailing force in a world still troubled by super-Power confrontation, and it has made a significant contribution to the relaxation of international tension.
172.	The unremitting opposition of the non-aligned States to all forms of colonialism and imperialism has been a significant factor in the liberation of millions of people from colonial domination and in their enjoyment of the rights to self-determination and national sovereignty.
173.	Believing as we do in the value of the non-aligned movement's contribution to international peace and security, my Government sincerely hopes that the movement will remain true to its original character as an independent force in international relations, free from great-Power rivalry and influence. Indeed, we believe that the movement will continue to be an effective force in international affairs only if it proceeds with a firm belief in the continuing relevance of its established principles.
174.	We are therefore very much disturbed over attempts being made both from outside and from within the movement to divert it from its true course and to channel its policies in one direction. We have made very clear our opposition to this attempt to change the essential nature of the movement, and we are happy that our position is shared by the majority of the members of the non-aligned group of States. It is indeed gratifying to note that this correct line of the non- alignment policy has been fully endorsed and reaffirmed by the majority of member States at the recent Sixth Conference of Heads of State or Government of Non-Aligned Countries at Havana .
175.	The question of disarmament, particularly nuclear disarmament, is especially relevant to the nature and goals of the non-aligned States. Whatever influence non-alignment has had on the world scene has not been based on military power, but rather on the rejection of militarism as the moving force in international affairs. My Government is convinced that, unless significant steps are taken to implement the disarmament programme which was inspired by the non- aligned group and approved by the tenth special session of the General Assembly, all efforts of the world community in the political, economic and social and technological spheres will prove fruitless, and mankind's very survival will be in doubt.
176.	The most urgent disarmament priority is, of course, that of nuclear disarmament. The tragic aspect of the senseless spiralling of the nuclear arms race is that billions are spent each year on nuclear weapons, while the majority of the world's people suffer from hunger, poverty and disease.
177.	The non-nuclear-weapon States view with a deep sense of frustration the failure of the nuclear Powers to conclude a comprehensive test-ban treaty and to approach in earnest the task of achieving a mutual and balanced reduction of nuclear weapons.
178.	The non-aligned effort to preserve the Indian Ocean as a zone of peace has been severely undermined by the actions of nuclear Powers. The increasing use of the Indian Ocean by those Powers to further their global strategies severely jeopardizes the right of Indian Ocean States to determine their prerogative to dispose of their natural wealth and resources as they see fit. In short, it endangers their hard-won independence and national sovereignty.
179.	Unfortunately, in recent times both of the superpowers have consistently increased their military presence in the Indian Ocean in the context of their global rivalry. I have already referred to the massive introduction by one super-Power of military equipment and foreign forces, including foreign mercenaries, into the Horn of Africa. This flagrant violation of the Declaration of the Indian Ocean as a Zone of Peace can lead only to further escalation of great-Power military rivalry and the increased de- stabilization of the area.
180.	The military presence of the nuclear Powers in the Indian Ocean also introduces a dangerous element into the struggle for self-determination and for the elimination of racism, colonial rule and foreign domination, which have long been major concerns of the countries of the area.
181.	My Government supports what we are sure is the universal wish that the Third Conference on the Law of the Sea will be able to complete the long and difficult task of drawing up a treaty on the law of the sea at its next session. The successful conclusion of that task would indeed be an outstanding example of international co-operation and one with significant implications for the strengthening of friendly relations between States and the strengthening of international peace and security.
182.	The question of the nature and powers of the sea-bed authority continues to be one of the problems which remain outstanding. We hope that the Conference will reach an agreement on the establishment of a sea-bed authority which will be able to ensure a wide and just distribution of the benefits accruing from deep sea-bed mining.
183.	My Government believes that another urgent priority of the international community is the establishment of a new international economic order. We regret that the efforts of the third world over the past five years to set in motion a constructive and co-operative process leading to fundamental changes in the world economic situation have met with very little success.
184.	The recent general agreement between developed and developing countries on the main elements of a Common Fund to stabilize commodity prices and the debt relief extended to some of the poorest countries by a small group of developed States are indeed valuable accomplishments. However, it is evident that the developed countries, by and large, have not yet committed themselves fully to the task of closing the widening gap between rich and poor countries, nor have they accepted the thesis that their own prosperity is inescapably linked with that of the developing countries which contain the vast majority of the world's people.
185.	Unfortunately, a psychological barrier, largely composed of persistent colonial attitudes, still divides the nations of North and South. Recent developments in several international forums and the over-all results of the fifth session of UNCTAD have served to show the dimensions of this barrier. They have also shown that the principle of interdependence, which had gained acceptance for a brief period, has been negated by isolationist attitudes and policies.
186.	The developed countries are understandably preoccupied with the problems of inflation and the slowing of economic growth, problems that also have serious repercussions in the developing world. But these problems cannot be divorced from the world economic situation as a whole.
187.	The World Bank's estimate that by the year 2000 constant hunger and low life-expectancy will be the lot of 600 million people should underline the humanitarian dimension of the task ahead.
188.	While my Government is aware of the external factors which need changing or improvement so that development can be more speedily promoted, we are fully conscious of the heavy responsibility of third- world countries for their own development. The Somali Government and people are committed to a policy of national self-reliance carried out within a strong framework of regional co-operation. We believe that co-operation between developing countries in technical and other fields is an essential component of the new world economic order and that one of the most important goals of this co-operation must be increased food production, both for national self-sufficiency and for money-earning exports.
189.	My Government fully supports the joint OAU- ECA development strategy for Africa, and we attach particular importance to the proposal for an African common market. We are glad that in the formulation of the African development strategy prominence is being given to the view that African peoples must evolve patterns of development that can borrow from other societies without alienating us from our indigenous cultural heritage.
190.	Whatever may be its weaknesses and divisions, the United Nations family of organizations has embarked on great political, economic and humanitarian ventures, and it is obvious that no one would want it to turn back. My Government believes that the world community can indeed go forward towards peace and progress if it adheres to the principles of collective security and the interdependence of States, which underlie the provisions of the Charter. With renewed dedication to the Charter principles, we should work together positively in a spirit of global solidarity towards the enhancement of international peace and cooperation and to combat colonialism, neo-colonialism, imperialism, hegemonism and other forms of domination, which today constitute potential sources of conflict and tension in the contemporary international situation. Only through a genuine commitment on our part to the universally accepted democratic concepts of justice, equality and human dignity, both at the national level and in the field of international relations, can we make a meaningful contribution towards the creation of a better world that is responsive to the persistent demands and expectations of mankind as a whole.